           Case 3:20-cv-00212-JM Document 9 Filed 10/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

KEVIN KENNEDY                                                                    PLAINTIFF

v.                              CASE NO: 3:20CV00212-JM

STATE OF ARKANSAS, et al.                                                     DEFENDANTS

                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal is

considered frivolous and not in good faith.

       DATED this 5th day of October, 2020.



                                                ___________________________________
                                                 UNITED STATES DISTRICT JUDGE
